                                          Case 3:18-cv-06155-JCS Document 127 Filed 09/03/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         CANDIDO ZAYAS, et al.,
                                   7                                                       Case No. 18-cv-06155-JCS
                                                        Plaintiffs,                        Related Case Nos. 18-cv-04857-JCS
                                   8                                                       (“Taylor”) and 18-cv-04890-JCS
                                                 v.                                        (“Johnson”)
                                   9
                                         SAN FRANCISCO SHERIFF'S                           ORDER FOR SUPPLEMENTAL
                                  10     DEPARTMENT, et al.,                               MATERIALS IN SUPPORT OF
                                                                                           MOTION FOR FINAL APPROVAL
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13
                                              The Court held a Final Fairness hearing in this case on September 3, 2021. Counsel in this
                                  14
                                       case and in the Johnson and Taylor cases appeared, as did the claims administrator. In addition,
                                  15
                                       the following class members appeared to lodge objections to the settlement: 1) Matthew Vidor
                                  16
                                       through Wendy Vidor; 2) Alfonzo Williams through Angel Rovetti; 3) Ivan Rivera; and 4) Barry
                                  17
                                       Gilton. As stated at the hearing, the Court requires additional materials in order to determine
                                  18
                                       whether the settlement should be approved. No later than September 22, 2021, the parties shall
                                  19
                                       supply the following:
                                  20
                                              1) Stipulated dismissals in Taylor and Johnson signed by all counsel. The stipulation
                                  21
                                                  purporting to consolidate the three cases, which the court has already denied, is
                                  22
                                                  insufficient. See Zayas, Dkt. No. 84.
                                  23
                                              2) A declaration from Ms. Yolanda Huang attesting that she informed Mr. Taylor that: a)
                                  24
                                                  by dismissing his individual action he would be limited to the recovery provided for
                                  25
                                                  under the settlement agreement; b) the pro rata share of attorneys’ fees provided for
                                  26
                                                  under the settlement agreement would be deducted from his recovery, like it will be for
                                  27
                                                  all class members; and c) that having been informed of these facts, he agreed to
                                  28
                                       Case 3:18-cv-06155-JCS Document 127 Filed 09/03/21 Page 2 of 3




                                   1         participate in the Zayas settlement and dismiss his individual action.

                                   2      3) Declarations establishing that the notice provided to class members was adequate,

                                   3         which should include, at least, a declaration from the claims administrator providing

                                   4         the following information: a) the total number of class members based on the

                                   5         information provided by the City; b) how many of those individuals were sent notices

                                   6         in the initial round of notices; c) how many class members’ initial notices were

                                   7         returned as undeliverable; d) how many of the class members whose notices were

                                   8         returned as undeliverable or who were not sent initial notices because no address could

                                   9         be found were later sent notices after those class members were found through outreach

                                  10         efforts or efforts of the administrator and of those notices, how many were

                                  11         undeliverable; e) how many class members, in total, did not receive class notice and the

                                  12         aggregate settlement payments that would have been made to those class members; and
Northern District of California
 United States District Court




                                  13         f) for the individuals in category e, the aggregate settlement amount that would have

                                  14         been paid for class members whose “allocated recovery” was less than $500. The

                                  15         claims administrator should also provide additional information explaining whether a

                                  16         private investigator was used for those whose gross settlement amount was at least

                                  17         $500 or rather, whether the private investigator researched only class members who

                                  18         were entitled to at least $500 after attorneys’ fees and restitution are deducted. In

                                  19         addition, to the extent that the adequacy of class notice is based on efforts of counsel

                                  20         before the claims administrator was retained, it may be appropriate for counsel to

                                  21         supply declarations describing those efforts.

                                  22      4) One or more declarations from the City, as appropriate, showing that the information it

                                  23         provided to class counsel with respect to membership in the classes and subclasses is

                                  24         reliable and is the result of diligent effort. These declarations should demonstrate the

                                  25         reliability of the information provided to class counsel about: a) where and when

                                  26         during the class period the sewage spills occurred; b) who was housed in the affected

                                  27         units during the class period and the dates and cell numbers for each such individual;

                                  28         and c) which of those individuals filed grievances.
                                                                                    2
                                           Case 3:18-cv-06155-JCS Document 127 Filed 09/03/21 Page 3 of 3




                                   1          5) To the extent class counsel and/or the claims administer used information provided by

                                   2              the City to make determinations about class membership and settlement amounts,

                                   3              declarations describing how the information provided by the City was used to make

                                   4              those determinations and showing that that process was accurate and reliable.

                                   5          6) Declarations from both the City and class counsel (as well as the claims administrator

                                   6              if appropriate) addressing the specific objections that have been brought to the Court’s

                                   7              attention, which should address the objections of: a) Edward Blanche; b) Federico

                                   8              Freeman; c) the individual described by the claims administrator as B.G.; d) Alfonzo

                                   9              Williams; e) Adrian Gordon; f) the individual described by the claims administrator as

                                  10              N.A.; g) Matthew Vidor; h) Barry Gilton; and i) the individual described as “C.S.” by

                                  11              the claims administrator.1 These declarations should provide detailed information

                                  12              showing that the information that was used to determine the settlement amounts of
Northern District of California
 United States District Court




                                  13              these individuals, including housing information and whether they filed grievances,

                                  14              was reliable and accurate. To the extent that it is determined that any amounts to

                                  15              which these class members are incorrect, the declarations should describe any

                                  16              adjustments that will be made to these class members’ settlement payments.

                                  17          7) Proposed orders granting the motion for final approval and the request for attorneys’

                                  18              fees and costs, as required under Civil Local Rule 7-2(c).

                                  19   IT IS SO ORDERED.

                                  20

                                  21   Dated: September 3, 2021

                                  22                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  23                                                   Chief Magistrate Judge
                                  24

                                  25

                                  26
                                  27
                                       1
                                  28     At the hearing, the Court inadvertently failed to mention C.S., whose objection was described in
                                       the Doughty Status Report, Dkt. No. 115.
                                                                                          3
